60 F.3d 837NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Warren LAMB, Petitioner-Appellant,v.Steve HARGETT, Respondent-Appellee.
No. 95-6085.
United States Court of Appeals, Tenth Circuit.
July 7, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Petitioner James Warren Lamb, appearing pro se, appeals the district court's denial of his 28 U.S.C. 2254 petition for a writ of habeas corpus.  We exercise jurisdiction under 28 U.S.C. 1291 and affirm.


2
On October 19, 1984, Petitioner was convicted in Oklahoma County District Court of murder in the first degree and feloniously pointing a weapon.  The Oklahoma Court of Criminal Appeals affirmed his conviction.  Lamb v. State, 767 P.2d 887 (Okla.Crim.App.1988).  After exhausting his state court remedies, Petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. 2254 in the United States District Court for the Western District of Oklahoma.  The district court referred the case to a magistrate judge, and later adopted the magistrate's recommendation that the petition be denied.  This appeal followed.


3
On appeal, Petitioner contends that the Oklahoma County District Court erred by failing to:  (1) conduct a hearing sua sponte to determine his competency to stand trial;  and (2) submit certain instructions to the jury.  Petitioner further contends that:  (3) prejudicial statements made by the prosecution denied him a fair trial;  (4) the prosecution failed to prove beyond a reasonable doubt that he was sane at the time of the murder;  and (5) the district court erroneously concluded that testimony regarding his post-Miranda silence did not have a substantial and injurious influence on the jury's verdict.


4
We have reviewed the briefs of the parties, the magistrate's proposed findings and recommended disposition, the district court's order, and the entire record before us.  Based upon our review of the record, we find no reversible error and AFFIRM for substantially the same reasons as set forth in the district court's order.


5
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument